Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered December 21, 1990, convict*615ing him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the sentence is affirmed.
We have examined the defendant’s arguments with regard to the length of his sentence and have determined that the sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.